Citation Nr: 0917778	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  08-32 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2009, the Veteran and his son-in-law testified at a 
Travel Board hearing at the RO in St. Petersburg.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

Due to the appellant's advanced age, please note this appeal 
has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  See 38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In its March 1946, April 1948, and July 1986 decisions, 
the RO denied the Veteran's claim because the Veteran's 
hearing loss was not clinically shown to have been present in 
service.  The VA did not provide sufficient notice to the 
Veteran of his appellate rights in 1948 and the denial of his 
claim in 1986 so only the March 1946 decision became final.

2.  Evidence received subsequent to the March 1946 RO 
decision relates to an unestablished fact necessary to 
substantiate the claim.  




CONCLUSIONS OF LAW

1.  The March 1946 RO decision is final.  Veterans Regulation 
No. 2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008.

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for hearing loss 
is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).


VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

As the Veteran's claim of entitlement to service connection 
for hearing loss is found to be reopened by way of the 
submission of new and material evidence, the Board notes that 
no further notification or assistance is necessary to develop 
facts pertinent to the claim at this time. 

New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for hearing loss.  

The record shows that the Veteran filed his initial claim for 
hearing loss in February 1946.  The RO denied that claim in 
March 1946 because bad hearing was not found on the Veteran's 
physical examination when the Army discharged him.  The 
Veteran did not appeal the decision after receiving notice of 
his appellate rights, and the decision became final.

After receiving additional clinical records in April 1948, 
the RO denied the Veteran's claim again in an April 1948 
decision because there was no evidence of hearing loss in the 
record.  However, there is no indication that the Veteran 
received notice of the decision.  Thus, this decision never 
became final. 

The Veteran once again filed a claim for hearing loss, among 
other claims, in June 1986, which the RO also denied in July 
1986 because the Veteran did not provide new evidence to 
warrant reopening the claim.  This time, the RO notified the 
Veteran of his procedural and appellate rights but failed to 
include his claim for hearing loss in their notice.  
Therefore, this decision also never became final.  Thus, the 
only final decision of record is the March 1946 rating 
decision.  

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
hearing loss.  This claim is based upon the same factual 
basis as the Veteran's previous claim, which was denied in 
the March 1946 rating decision that became final.  As such, 
it is appropriate for the Board to consider the claim as a 
request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).  
If evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its March 1946 rating decision, 
denied service connection for hearing loss because the 
disorder was not noted on the Veteran's discharge 
examination.  The Veteran received notification of the denial 
of his claim and was advised regarding his appellate rights 
in March 1946.  However, he did not appeal the decision to 
the Board, and the decision became final.  The evidence of 
record at the time of the March 1946 rating decision included 
a February 1946 rating worksheet, the Veteran's original 
claim, the Veteran's discharge examination dated December 17, 
1945, the Veteran's Separation Qualification Record, and the 
Veteran's Enlistment Record to include the enlistment 
examination report.  Since the March 1946 rating decision, 
the Veteran and his son-in-law testified on his behalf at a 
Travel Board hearing and the transcript has been associated 
with the record.  Also, private medical records the Veteran 
provided from the Lake County Hearing Clinic have been added 
to the record.  Additionally, VA treatment records and 
several written statements from the Veteran and his 
representative have also been associated with the claim file.  

After reviewing the evidence received since March 1946, the 
Board finds that it qualifies as new and material evidence 
sufficient to reopen the claim.  The evidence establishes 
that the Veteran has been diagnosed with sensorineural 
hearing loss.  The Veteran provided records from the Lake 
County Hearing Clinic dated January 2004, which showed that 
an audiologist diagnosed sensorineural hearing loss and 
recommended a hearing aid trial.  He also notated that the 
Veteran reported a lay history of his right ear being worse 
since 1980.  Finally, both the Veteran and his son-in-law 
testified at the Travel Board hearing about the symptoms of 
hearing loss capable of lay observation.  The Veteran 
described the acoustic trauma he was exposed to during his 
service period and the symptoms of his current hearing loss.  
His son-in-law corroborated these current symptoms and added 
that he has known the Veteran since 1963.  This evidence was 
submitted since the RO's denial in March 1946 and is new 
because it has not been submitted before.  The evidence is 
also material because it establishes that the Veteran is 
currently diagnosed with hearing loss.  Also, the Veteran and 
his son-in-law are competent to report their observations of 
the Veteran's experience with hearing loss, and their 
statements are presumed credible for the purpose of reopening 
the claim.  The Board does note, however, that the Veteran 
and his son-in-law both lack the medical expertise to render 
a competent medical opinion regarding the cause or extent of 
the Veteran's hearing loss.  Therefore, this evidence is 
considered material because it relates to a previously 
unsubstantiated fact necessary to substantiate the claim.


Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claim for service 
connection for hearing loss is reopened.  Although the 
additional evidence is sufficient to reopen the claim, 
further efforts to assist the Veteran in substantiating his 
claim must be completed before the Board can consider the 
merits. 


ORDER

Having presented new and material evidence, the claim of 
entitlement to service connection for hearing loss is 
reopened and, to this extent, the appeal is granted. 


REMAND

After review of the record, the Board finds that this case 
must be remanded for further development prior to 
adjudication of the claim on the merits.  

In his March 2007 statement in support of his claim, the 
Veteran notified the RO that he was treated for hearing loss 
at VA medical centers in Albany, New York; Hampton, Virginia; 
and Gainesville, Florida.  While the record contains 
treatment records from the Gainesville VA medical center, 
they are not related to his claimed hearing loss.  In fact, 
the RO did not make any effort to obtain any records 
associated with the Veteran's claim for hearing loss from any 
of the three aforementioned VA facilities.  VA has a duty to 
assist the claimant in obtaining VA medical records pertinent 
to his claim.  38 C.F.R. § 3.159(c).  On remand, the RO 
should attempt to obtain all medical records from all VA 
medical centers that the Veteran has identified as relevant 
to the claim from discharge to the present.       

Also, as discussed above, the Veteran provided competent and 
credible testimony regarding acoustic trauma in service.  
There is also medical evidence showing a diagnosis of 
sensorineural hearing loss.  However, it is unclear whether 
the Veteran meets the definition of a hearing impairment as 
defined by 38 C.F.R. 
§ 3.385 and there is no medical opinion of record regarding 
the cause of the Veteran's hearing loss.  VA must provide a 
medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that the veteran 
suffered an event, injury, or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  Thus, in 
consideration of the foregoing, the Board finds that a remand 
for a medical examination and medical opinion with respect to 
the Veteran's claim is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  All outstanding VA treatment records 
pertaining to any treatment the Veteran has 
received for hearing loss at the VA medical 
facilities in Albany, New York; Hampton, Virginia; 
and Gainesville, Florida from the Veteran's 
discharge in December 1945 to the present should 
be obtained and associated with the claims folder.  
The search should include any archived or retired 
records.  If no records are available, please make 
specific note of that fact in the claims file.

2.  After these records have been obtained, please 
schedule the Veteran for a VA audiological 
examination (in Gainesville, if possible) to 
determine whether he currently has a hearing 
impairment as defined by 38 C.F.R. § 3.385 and, if 
so, the examiner should provide an opinion 
regarding whether or not hearing loss is at least 
as likely as not (i.e., probability of 50 percent) 
related to active military service to include any 
symptomatology or acoustic trauma therein.  The 
examiner should specifically comment on whether or 
not hearing loss is at least as likely as not 
related to scarlet fever treated in service.  All 
audiometric data should be reported in detail.  
The claim folder should be made available to the 
examiner for review before the examination, and 
the examiner should confirm that the claim folder 
was reviewed in the examination report.  

3.  After the developments requested above have 
been completed to the extent possible, the claim 
of entitlement to service connection for hearing 
loss should be readjudicated on the merits.  If 
the benefit sought on appeal remains denied, the 
Veteran and his representative should be provided 
with a supplemental statement of the case.  An 
appropriate period of time should be allowed for 
the Veteran and his representative to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if in 
order.   

The purpose of this REMAND is to ensure due process and to 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 



____________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


